Curia.

A bare entry, although in the presence of witnesses, is not sufficient for the purpose of foreclosing an equity of redemption. The entry must be open, and peaceable, and actual posses*349sion must be taken. The object intended by the law is, that the mortgagor may know when the three years commence, beyond which his right to redeem will cease.
The memorandum placed upon the record can make no difference. As it is not required by law to be recorded, the mortgagor had no reason to inquire at the registry for it. Nothing short of actual notice to the mortgagor will supply the want of a continued possession. The demandants having shown no legal right to the demanded premises, the tenant is entitled to

Judgment on the verdict.